DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4,5,8,10-17 and 19-24 under section 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/1/2022 and 9/19/2022 were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 18, 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is unclear in that it recites “the side”.  It is unclear which side is being referred to: the first or second.
Claim 18 is unclear for the double recitation of “an inner region” of the second side.
Claim 25 is unclear in that it recites “the intermediate region”.  It is unclear which intermediate region is being referred to: the shroud’s or the front side part’s.
Claim 28 is unclear in that it depends from cancelled claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 8, 10-12, 17-18 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lavagna US 20140241888 in view of Krienke US 3907456.
Regarding claim 1, Lavagna teaches a pump front side part (30) for use with a centrifugal slurry pump for pumping a fluid mixture containing particulate matter, the pump side part comprising 
a main body having a main axis (X-X), the main body including 
a side wall section (15) which extends laterally with respect to the main axis and has opposite facing first and second sides (36 and 37 respectively), the main body further including 
an inlet section (32) which extends from the first side in the direction of the main axis and is co-axial therewith (Fig. 1), 
an outer peripheral side wall or rim (69) extending between the first and second sides (Fig. 3), 
the second side (37) having 
an outer edge (61) adjacent the peripheral side wall or rim (69) and an inner edge (63), wherein the second side (37) includes 
an inner region (62) inclined in a direction away from the second side (37) as the inner region extends towards the inner edge (Fig. 3). 
However, it does not teach a plurality of formations on a surface of the second side including an inner formation and an outer formation in spaced relation to the inner formation, the formations being circular or ring like in configuration when viewed in the direction of the main axis (Y-Y) and arranged concentrically with the main axis (Y-Y), wherein the formations are in the form of channels or recesses in the surface of the second side, and the channels are continuous and arcuate in cross-sectional profile, and wherein the inner formation is located on the inner region of the second side.  
  Krienke teaches a plurality of formations (Figs. 4 and 8) on a surface of a second side (impeller side of J, Fig. 4) including an inner formation and an outer formation (inner and outer channels, Fig. 8) in spaced relation to the inner formation, the formations being circular or ring like in configuration when viewed in the direction of the main axis (Fig. 8) and arranged concentrically with the main axis (Fig. 8), wherein the formations are in the form of channels or recesses in the surface of the second side (Fig.4), and the channels are continuous and arcuate in cross-sectional profile (Fig. 4), and wherein the inner formation is located on the inner region of the second side (Fig. 8).  Krienke so teaches in order to increase dynamic head by prolonging surface contact time and increasing friction between the fluid and the passage walls (col. 1 ln. 60-col. 2 ln. 2).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the surface of the second side as taught by Lavagna to include a plurality of formations as taught by Krienke in order to increase dynamic head of the pump.
Regarding claim 4, Lavagna as modified by Krienke further teach that the inner formation (Krienke, inner channels) is adjacent to the inner edge (Lavagna, 63) and the outer formation (Krienke, outer channels) is adjacent to the outer edge (Lavagna, 61).  
Regarding claim 5, Lavagna as modified by Krienke further teach that one or more intermediate formations (Krienke, intermediate channels, Fig. 8), the intermediate formations being circular ring like in configuration and arranged concentrically with the main axis and in spaced relation to one another and the inner and outer formations (Krienke, Fig. 8).  
  Regarding claim 8, Lavagna as modified by Krienke further teach that the surface of the second side is wave like in cross-sectional profile (Krienke, Fig. 4).
Regarding claim 10, Lavagna as modified by Krienke further teach that the formations have smooth sides and include a smooth transition between formations along the surface of the second side (Krienke, Fig. 4).  

    PNG
    media_image1.png
    599
    537
    media_image1.png
    Greyscale
Regarding claim 11, Lavagna as modified by Krienke further teach that the formations include formation curves that are inclined from a plane in line with the general direction of the surface at less than 45° (Krienke, Fig. 4, note hashing at 45 and the line crosses the hashing). 
Regarding claim 12, Lavagna as modified by Krienke further teach that both first and second sides includes a section which is at right angles to the main axis (Lavagna, Fig. 3).  
  Regarding claim 17, Lavagna as modified by Krienke further teach a slurry pump front side part according to claim 1 (see claim 1) and a slurry pump impeller (Lavagna, 40); the impeller comprising a back shroud (Lavagna, Fig. 3) and a front shroud (Lavagna, 50) and a plurality of pumping vanes (Lavagna, 42, see Fig. 1), each shroud having an outer faces and an impeller inlet (Fig. 3), the impeller inlet being coaxial with an impeller rotation axis (X- X); wherein the outer face of the front shroud (Lavagna, 50) and the surface of the second side (Lavagna, 37) of the pump front side part are arranged in use to be facing one another (Lavagna, Fig. 3) with a gap (Lavagna, 80) therebetween, the gap having an outer gap opening and an inner opening (Lavagna, Fig. 3).  
  Regarding claim 18, Lavagna as modified by Krienke further teach that 
the outer face of the front shroud (Lavagna, 50) of the impeller includes an outer region (Lavagna, 70), an inner region (Lavagna, 72) and an intermediate region (Lavagna, 74) therebetween (Lavagna, Fig. 3), the intermediate region being in a plane at right angles to the impeller rotation axis (X-X, Fig. 3) and the inner region (Lavagna, 72) being inclined towards the pumping vanes (Lavagna, Fig. 3); and 
wherein the surface of the second side (Lavagna, 37) of the pump front side part includes an outer region (Lavagna, 60), an inner region (Lavagna, 62) and an intermediate region (Lavagna, 64) between the outer region of the second side and inner region of the second side, 
the inner region (Lavagna, 62) of the pump front side part extending in a direction away from the intermediate region and in a direction away from the first side (Lavagna, 36) of the side wall section of the pump front side part and following the inner region (Lavagna, 72) of the outer face of the impeller front shroud, and 
wherein the outer face of the impeller shroud and the surface of the second side of the pump front side part are arranged in use to be facing one another with a gap (Lavagna, 80) therebetween, the gap having an outer gap opening (Lavagna, 82) and an inner gap opening (Lavagna, 88), 
the surface of the second side (Lavagna, 37) of the side wall section of the pump front side part being configured so that the cross-sectional dimension of the gap increases in a direction toward the impeller rotation axis (X-X) in the intermediate region (Lavagna, 64) of the second side of the pump front side part (Lavagna, Fig. 3), and the inner region (Lavagna, 62) of the second side terminating at the inner gap opening (Lavagna, 88).  
Regarding claim 25, Lavagna as modified by Krienke further teach that the dimension of the gap between the inner region (Lavagna, 72) of the outer face of the front shroud and the inner region (Lavagna, 62) of the surface of the second side of the pump front side part decreases in a direction from the intermediate region towards the inner edge (Lavagna, Fig. 3).  
Regarding claim 26, Lavagna as modified by Krienke further teach that the inner formation (inner channels) is smaller in size (diameter) than the outer formation (outer channels).    
Regarding claim 27, Lavagna as modified by Krienke further teach that the surface of the second side (Lavagna, 37) comprises an outer region (Lavagna, 60) and an intermediate region (Lavagna, 64), the outer and intermediate regions and being generally at right angles to the main axis (Lavagna, Fig. 3).  
Regarding claim 28, Lavagna as modified by Krienke, does not teach a maximum of two inner formations located on the inner region (Lavagna, 62).
It has been held, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Since applicant has not disclosed that having a maximum of two formations located on the inner region solves any stated problem or is for any particular purpose above the fact that the formations detach the fluid flow from the surface ([0006]) and it appears that the formations in the combination would perform equally well at detaching the fluid flow from the surface, absent persuasive evidence that the particular range is significant, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to modify number of formations as taught by the combination by utilizing a maximum of two inner formations located on the inner region to produce a detached flow in order to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05 (II)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745